Exhibit 10.2

EMPLOYMENT AGREEMENT AMENDMENT

THIS AMENDMENT, dated as of the 1st day of September, 2019, amends the
EMPLOYMENT AGREEMENT (the “Agreement”) dated the 12th day of December, 2012,
(the “Effective Date”) by and between David J. Langevin (“Employee”) and Manitex
International, Inc., a Michigan corporation, whose address is 9725 S. Industrial
Drive, Bridgeview, Illinois 60455 (the “Company”).

The second paragraph of the RECITALS is amended to read:

“WHEREAS, the Company desires to employ Employee as its Executive Chairman and
Employee desires to be employed by the Company, upon the terms and conditions
set forth in this Agreement.”

Paragraph 1. is amended to read:

“1.Employment Term. Subject to the terms and conditions set forth herein, the
Company agrees to employ Employee, and Employee hereby accepts employment, as
the Executive Chairman of the Company and its subsidiaries, or a similar
executive position (the “Position”), for a term commencing on September 1, 2019
(the “Commencement Date”) and ending on September 1, 2022 (the “Employment
Term”) unless otherwise terminated under this Agreement. The Employment Term
will automatically extend for successive periods of three years at the end of
each one year anniversary of the current Employment Term unless either the
Company or Employee notifies the other in writing (a “Non-Renewal Notice”) of
the expiration of the Employment Term at least 90 days prior to the end of each
annual anniversary. Employee and the Company agree that Employee’s employment
with the Company constitutes “at-will” employment. Employee and the Company
acknowledge that this employment relationship may be terminated at any time,
upon written notice to the other party, with or without good cause or for any or
no cause, at the option either of the Company or Employee. However, as described
in this Agreement, Employee may be entitled to severance benefits depending upon
the circumstances of Employee’s termination of employment.”

Paragraph 2. is amended to read:

“2. Duties. During the Term, Employee shall serve the Company faithfully and to
the best of Employee’s ability, shall devote Employee’s full attention, skill
and efforts to the performance of the duties of the Position. Employee shall
report to the Company’s Board of Directors. Employee will render such business
and professional services in the performance of his duties, consistent with
Employee’s position within the Company, and will focus on strategic planning,
long term financial planning, continued development of the Tadano relationship,
and other matters as will reasonably be assigned to him by the Board. During the
Employment Term, Employee will devote Employee’s full business efforts and time
to the Company and will use good faith efforts to discharge Employee’s
obligations under this Agreement to the best of Employee’s ability. For the
duration of the Employment Term, Employee agrees not to actively engage in any
other employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Board; provided, however that
Employee may, without the approval of the Board, serve in any capacity with any
civic, educational, or charitable organization, provided such services do not
interfere with Employee’s obligations to Company.”

Paragraph 4. is amended to read:

“4. Compensation.

 

  a.

Base Salary. As of the Effective Date, the Company will pay Employee an annual
salary of $350,000 as compensation for his services (such annual salary, as is
then effective, to be referred to herein as “Base Salary”). The Base Salary will
be paid periodically in accordance with the Company’s normal payroll practices
and be subject to the usual, required withholdings. Employee’s salary will be
reviewed annually by the Compensation Committee of the Board, or any successor
thereto (the “Committee”) at the beginning of each year on or about March 1, and
adjustments may be made at the discretion of the Committee.



--------------------------------------------------------------------------------

  b.

Annual Incentive. Employee will be eligible to receive annual cash incentives
payable for the achievement of performance totals established by the Committee.
The actual earned annual cash incentive, if any, payable to Employee for any
performance period will depend upon the extent to which the applicable
performance goal(s) specified by the Committee are achieved and will be
decreased or increased accordingly. All payment of Annual Incentive shall be
subject to normal and customary withholdings.”

All terms and conditions of the Agreement other than those amended pursuant to
this Amendment shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first written above.

 

“EMPLOYEE”

DAVID J. LANGEVIN

/s/ David J. Langevin

Date: September 1, 2019

“COMPANY”

MANITEX INTERNATIONAL, INC.

/s/ Laura R.Yu

Title: CFO and Treasurer

Date: September 1, 2019

 

2